Case: 20-1024    Document: 43 Page:
         Case 1:18-cv-11821-WGY     1 Date
                                Document 113Filed:
                                               Filed10/14/2020  Entry
                                                     10/14/20 Page 1 ofID:
                                                                         2 6374252




                United States Court of Appeals
                                 For the First Circuit
                                     _____________________
 No. 20-1024

                         CONSERVATION LAW FOUNDATION, INC.,

                                       Plaintiff - Appellant,

                                                 v.

 LONGWOOD VENUES & DESTINATIONS, INC.; WYCHMERE HARBOR REAL ESTATE,
    LLC; WYCHMERE SHORES CONDOMINIUM TRUST; JEFFREY M. FEUERMAN;
   JOSEPH F. MCKENNEY; BARRY J. GOLDY; BEACH CLUB MANAGEMENT, LLC;
      HARBOR CLUB MANAGEMENT, LLC; ATLAS INVESTMENT GROUP, LLC;
                      WYCHMERE HOLDINGS CORP.,

                                      Defendants - Appellees,

                                  WYCHMERE BEACH CLUB,

                                            Defendant.
                                       __________________

                                               Before

                                 Torruella, Lynch and Thompson,
                                          Circuit Judges.
                                      __________________

                                           JUDGMENT

                                     Entered: October 14, 2020

          In light of the joint motion for summary disposition, the November 2019 Judgment of the
 district court is vacated and the matter is remanded for further proceedings consistent with County
 of Maui v. Hawai’i Wildlife Fund, 140 S. Ct. 1462 (Apr. 23, 2020). The parties are free to apply
 to the district court for any additional relief.


                                                        By the Court:

                                                        Maria R. Hamilton, Clerk
Case: 20-1024    Document: 43 Page:
         Case 1:18-cv-11821-WGY     2 Date
                                Document 113Filed:
                                               Filed10/14/2020  Entry
                                                     10/14/20 Page 2 ofID:
                                                                         2 6374252




 cc:
 Hon. William G. Young
 Robert Farrell, Clerk, United States District Court for the District of Massachusetts
 Andrew N. Nathanson
 Christopher Michael Kilian
 Jeffrey R. Porter
 Emily Kanstroom Musgrave
 Ian David Coghill
 Heather A. Govern
 Matthew Robert Wisnieff
